71 N.Y.2d 1013 (1988)
In the Matter of State Farm Mutual Automobile Insurance Company, Respondent,
v.
Aetna Casualty and Surety Company, Appellant.
Court of Appeals of the State of New York.
Decided May 31, 1988.
Eileen E. Buholtz for appellant.
Michael A. Reddy for respondent.
Concur: Chief Judge WACHTLER and Judges SIMONS, KAYE, ALEXANDER, TITONE, HANCOCK, JR., and BELLACOSA.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed, with costs, for the reasons stated in the memorandum at the Appellate Division (132 AD2d 930).